 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDGlassWorkers Local Union 1892,Brotherhood of Painters,Paperhangers and Decorators of America,AFL-CIO,and itsAgent, Sam AndrewsandFrank J. Rooney, Inc.Cases Nos.12-CC-215 and 12-CC-9216.March 4, 1963DECISION AND ORDEROn October 16, 1962, Trial Examiner Samuel M. Singer issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had engaged in certain unfair labor practices and recom-mending that they cease and desist therefrom and take certain affirma-tive action, as set forth in the attached Intermediate Report.There-after, only the Charging Party filed exceptions to the IntermediateReport and a supporting brief, limited to matters affecting the Remedyand Recommended Order.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Intermediate Report and the excep-tions and brief, and hereby adoptspro forma 1the Trial Examiner'sfindings, conclusions, and recommendations with the modificationsindicated below.THE REMEDYThe Charging Party excepted to the Recommended Order as drawnby the Trial Examiner, contending that a broad order against Re-spondents extending to other primary employers as well as to MercuryMaintenance Incorporated is warranted.The Charging Party arguesthat the evidence indicates a proclivity by the Respondents to commitviolations similar to those found in the instant case which occurredat the Caribbean Towers project.The record evidence, and the findings of fact in the IntermediateReport, to which no exceptions were filed by the Respondents, showthe following :During March 1962, Adler, a contractor, was engaged in windowcleaning at the Harbour House project for Saul Taplin, the owner.Sam Andrews, a Respondent and the business agent for the WindowCleaners Union, threatened Floyd Groff, project manager, that he[Andrews] was "going to have to put a picket line" on the job becauseGroff had a window cleaner who did not "belong to" Andrews' union.'The Respondents filed no exceptionsto the Intermediate Report141 NLRB No. 1. GLASS WORKERS LOCAL UNION 18102, ETC.107Groff offered to call Adler and "to see if I can get him off, because Idon't want my work to stop."Later, at a meeting with Andrews, Groff explained to Adler thatthey "were going to have to take him off" the job because he wasnot union and because the Company could not afford to stop workbecause of a picket line.Adler protested that he was a union con-tractor.Groff said that he did not "belong to the right union."Ac-cording to Groff's undisputed testimony, Adler then offered to signa contract with Andrews immediately, but Andrews refused.Adler'smen ceased work on that jobsite and Andrews did not put a picket lineon that job.In addition, we note that Andrews on May 1, 1961, telephoned PaulH. Hinds, executive manager, South Florida Chapter of the Asso-ciated General Contractors of America, Inc.Andrews asked Hinds todistribute to members of his [Hinds'] Association a list of Andrews'"fair contractors who were members of a Florida Window CleanersAssociation."When Hinds declined, Andrews threatened "that hewould have to continue picketing contractors in the area."In these circumstances, and in view of the Trial Examiner's find-ings of violations by the Respondent, which findings we have adopted,we find that the Respondents have demonstrated a proclivity to engagein unlawful secondary activities in furtherance of their dispute withother primary employers.2Accordingly, we find that a broad orderextending to other primary employers in addition to Mercury Main-tenance Incorporated is appropriate.We agree with and adopt theTrial Examiner's conclusion and recommendation that a broad orderextending to other secondary employers in addition to those namedherein is appropriate.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Glass WorkersLocal Union 1892, Brotherhood of Painters, Paperhangers and Dec-orators of America, AFL-CIO, and its agent, Sam Andrews, and itsofficers, agents, representatives, successors, and assigns, shall :1.Cease and desist from :(a)Engaging in or inducing or encouraging any individual em-ployed by Frank J. Rooney, Inc., Lotspeich Flooring Company, F. M.2 SeeLocal 825,International Union of Operatting Engineers,AFL-CIO, andIts Agentsand Representatives,Peter Weber,Business Manager, William Duffy, Business Agent, andJohn Pderson,Business Agent(United Engineers&Constructors,Inc.),138 NLRB 279,and cases cited therein.8 The TrialExaminer omitted the name of the Respondent Sam Andrews from hisRecommendedOrder.As theTrial Examiner found that both Respondent Union andRespondentSam AndrewsviolatedSection 8(b) (4) (1) and(ii) (A) and (B) of the Act,which findings we have hereinadopted, weshall amend theOrder so thatitapplies toRespondent Sam Andrews as well asto theRespondent Union. 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDGravier Plastering Company, Brooks Paving Company, GoddardPainting Company, Dade Plumbing Company, Max Belin ElectricCompany, or by any other person engaged in commerce or in an indus-try affecting commerce to engage in, a strike or a refusal in the courseof his employment to use, manufacture, process, transport, or otherwisehandle or work on any goods, articles, materials, or commodities or toperform any services, where an object thereof is to force or requireMercury Maintenance Incorporated, or any other employer or person,to join an employer association and/or to force or require Frank J.Rooney, Inc., Lotspeich Flooring Company, F. M. Gravier PlasteringCompany, Brooks Paving Company, Goddard Painting Company,Dade Plumbing Company, and Max Belin Electric Company, or anyother person, to cease doing business with Mercury Maintenance In-corporated, or with any other person.(b)Threatening, coercing, or restraining Frank J. Rooney, Inc.,Lotspeich Flooring Company, F. M. Gravier Plastering Company,Brooks Paving Company, Goddard Painting Company, Dade Plumb-ing Company, Max Belin Electric Company, or any other person en-gaged in commerce or in an industry affecting commerce, where anobject thereof is to force or require Mercury Maintenance Incorpo-rated, or any other employer or person to join an employer associationand/or to force or require Frank J. Rooney, Inc., Lotspeich FlooringCompany, F. M. Gravier Plastering Company, Brooks Paving Com-pany, Goddard Painting Company, Dade Plumbing Company, andMax Belin Electric Company, or any other person, to cease doingbusiness with Mercury Maintenance Incorporated, or with any otherperson.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its offices and meeting halls, copies of the attached noticemarked "Appendix."' Copies of said notice, to be furnished by theRegional Director for the Twelfth region, shall, after being dulysigned by the authorized representative of Respondent Union and byRespondent Sam Andrews, be posted by the Respondent Union im-mediately upon receipt thereof, and be maintained by it for a periodof 60 consecutive days thereafter, in conspicuous places, including allplaces where Respondent Union customarily posts its notices.Reason-able steps shall be taken to ensure that said notices are not altered, de-faced, or covered by any other material.(b)Sign and mail sufficient copies of said notice to the RegionalDirector for the Twelfth Region for posting by Frank J. Rooney, Inc.,Lotspeich Flooring Company, F. M. Gravier Plastering Company,IIn the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." GLASS WORKERSLOCAL UNION1892, ETC.109Brooks Paving Company, Goddard Painting Company, Dade Plumb-ing Company, Max Belin Electric Company, and Mercury Mainte-nance Incorporated, and all other employers involved in this proceed-ing, who are willing, at all locations upon their or other premiseswhere they customarily post notices to their employees.(c)Notify the said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondents have takento comply herewith.APPENDIXNOTICEPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT engage in, or induce or encourage any individualemployed by Frank J. Rooney, Inc., Lotspeich Flooring Com-pany, F. M. Gravier Plastering Company, Brooks Paving Com-pany, Goddard Painting Company, Dade Plumbing Company,and Max Belin Electric Company, or by any other person engagedin commerce or in an industry affecting commerce to engage in, astrike or a refusal in the course of his employment to use, manu-facture, process, transport, or otherwise handle or work on anygoods, articles, materials, or commodities, or to perform any serv-ices, where an object thereof is to force or require Mercury Main-tenance Incorporated, or any other employer or person, to joinan employer association and/or to force or require Frank J.Rooney, Inc., Lotspeich Flooring Company, F. M. Gravier Plas-tering Company, Brooks Paving Company, Goddard PaintingCompany, Dade Plumbing Company, and Max Belin ElectricCompany, or any other person, to cease doing business withMercury Maintenance Incorporated, or with any other person.WE WILL NOT threaten, coerce, or restrain Frank J. Rooney, Inc.,Lotspeich Flooring Company, F. M. Gravier Plastering Com-pany, Brooks Paving Company, Goddard Painting Company,Dade Plumbing Company, and Max Belin Electric Company, orany other person engaged in commerce or in an industry affect-ing commerce, where an object thereof is to force or requireMercury Maintenance Incorporated, or any other employer orperson, to join an employer association and/or to force or requireFrank J. Rooney, Inc., Lotspeich Flooring Company, F. M.Gravier Plastering Company, Brooks Paving Company, God-dard Painting Company, Dade Plumbing Company, Max BelinElectric Company, or any other person, to cease doing businesswithMercury Maintenance Incorporated, or with any otherperson. 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT picket MercuryMaintenance Incorporated inorder to force or requireit to joinan employer organization orin any like or relatedmanner coerce or restrain Mercury Main-tenance Incorporated.GLASSWORKERSLOCAL UNION1892,BROTHERHOODOF PAINTERS,PAPERHANGERS AND DECORATORS OFAMERICA, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)Dated----------------By-------------------------------------(SAM ANDREWS,Business Agent)This notice must remain posted for 60 consecutivedays from thedate of posting,and must not be altered,defaced,or covered by anyother material.Anyonemay communicatedirectly withthe Board's Resident Office,Room 104,1200SW. First Street,Miami, Florida,Telephone No.Fr. 7-1114, if theyhave any question concerningthisnotice or com-pliance with its provisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges filed April 6 and 16, 1962, by Frank J.Rooney,Inc. (herein calledRooney),theGeneral Counsel of the National Labor Relations Board, by theRegional Director for the Twelfth Region,issued a consolidated amended complainton May 28, 1962,alleging that GlassWorkers Local Union 1892,Brotherhoodof Painters,Paperhangers and Decorators of America,AFL-CIO (herein called theUnion), and its agent,Sam Andrews, engaged in certain secondary boycott activitiesprohibited by Section 8(a) (4) (i)and (ii) (A)and (B)of the National LaborRelations Act, as amended.In general,the complaint alleged that the Union, bypicketing a certain construction project,induced and encouraged employees ofneutral employers to engage in work stoppages and threatened,restrained, andcoerced persons engaged in commerce,with objects of (a) forcing or requiringMercury Maintenance Incorporated (herein called Mercury),the primary employer,to become a member of an employer association, (b) forcing or requiring Rooneyand other neutral employers to cease doing business with Mercury,and (c)forcing orrequiring certain subcontractors of Rooney to cease doing business with Rooney inorder to force Rooney to cease doing business with Mercury.In its answer, theUnion denied the commission of the unfair labor practices.Pursuant to notice, a hearing was held before Trial Examiner Samuel M.Singer onAugust 8 and 9 and September 6 and 7, 1962.All parties were present and wereafforded full opportunity to be heard and to introduce relevant evidence.TheUnion did not call any witnesses but cross-examined witnesses called by the otherparties, and at the end of the General Counsel's case presented oral argument insupport of its motion to dismiss the complaint.The motion to dismiss is disposed ofin accordance with the determinations below.A brief has been received from counselfor the Charging Party which has been duly considered.'Upon the entire record,and from my observation of the witnesses,Imake thefollowing:1Together with his brief,counsel for the Charging Party filed a motion to make certaincorrections in the transcript of the hearingThere being no opposition to the motion,the transcript will be corrected as requested in the motion. GLASS WORKERS LOCAL UNION 1592, ETC.' 1IFINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERS INVOLVEDThe parties stipulated at the hearing, and I find, that Rooney, as alleged in theamended complaint, is a Florida corporation, which has at all times material hereinmaintained its office and principal place of business at Miami, Florida, where it isengaged in the business of general contracting with construction sites, among others,known as Caribbean Towers and North Bay Village. Supplies and materials valuedin excess of $50,000, produced outside the State of Florida, have been or will beshipped directly to these sites for utilization in the construction of a cooperativeapartment project.The parties have stipulated, and I find, that Mercury is a Florida corporation withitsprincipal office and place of business at Miami, Florida, where it is engagedin the business of window cleaning and maintenance.During the past 12 monthsMercury, together with other contractors listed in the footnote,2 in the performance ofservices at the Caribbean Towers (which project is valued in excess of $1,750,000)have made purchases of goods and materials, either collectively or individually,valued in excess of $50,000, said purchases having been shipped to this project di-rectly from sources located outside of the State of Florida.The parties have stipulated, and I find, that Rooney, Mercury, Lotspeich FlooringCompany, F. M. Gravier Plastering Company, Brooks Paving Company, GoddardPainting Company, Auto-Lok Window Company, Dade Plumbing Company, LumidorCompany, Max Belin Electric Company, and Hill-York Corp., have been at alltimes material herein persons engaged in commerce or industries affecting commercewithin the meaning of Section 2(6) and (7) of the Act.H. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning of Section 2(5) of theAct.III.THE UNFAIR LABOR PRACTICESA. Background3As already noted, during the period here involved, Rooney, a general contractor,was engaged in the construction of a huge cooperative apartment building, known asthe Caribbean Towers.Construction of the building-a 10-floor structure with 101or 103 apartments-commenced in June 1961 and was completed in June 1962.From time to time Rooney engaged various subcontractors to perform specializedoperations, including carpentry, flooring, paving, plastering, painting, etc.As sec-tions of the apartment building were completed, Rooney employed cleaners, includingwindow washers, to ready apartments for occupancy by tenants.Rooney has from time to time in the past-in constructing other projects-securedcleaners from the Laborers Union; the cleaners were hired as general laborers andperformed other duties in addition to window cleaning. In December 1961, whileRooney was in the process of constructing a project known as the Harbour House Job,Bernie Rubin, business agent for the Common Laborers union, approached BillSouthern, vice president of Rooney, and introduced to him Sam Andrews as the "newbusiness agent for the Window Cleaners Union." Rubin informed Southern that thisunion secured "a new charter," that it was headed by Andrews, and that he wouldlike Southern "to use these union window cleaners."When Southern asked whetherMercury "was one of these [employers] recognized by the union," Rubin repliedthat it was not, and he handed Southern the calling cards of three firms that were"recognized," namely, A & R Cleaning Co., Ken & Ron Cleaning Service, and Keith'sCleaning Service.Southern promised to use these cleaners and he then instructedFloyd Groff, the project manager at Harbour House, to employ them.2 Lotspeich Flooring Company, F. M. Gravier Plastering Company, Brooks Paving Com-pany, Goddard Painting Company, Auto-Lok Window Company, Dade Plumbing Company,Lumidor Company, Max Belin Electric Company, and Hill-York Corp."The findings of fact in this and subsequent sections are based on documentary evidenceand, in almost all instances, on uncontradicted testimony given by witnesses called by theGeneral Counsel and the Charging Party. I have credited portions and discredited otherportions of one witness called by the General Counsel-J. A. Mullis, one of the pickets,who proved to be a hostile witness. The reasons underlying my credibility determinationsin the case of Mullis are set forth In a later portion of this Intermediate Report. 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDComplying with Rubin's request, Rooney thereafter invited bids from the three"union" cleaners named by Rubin, and on December 11, 1961, he subcontractedthe cleaning work on the Harbour House project to A & R Cleaning Co. Dissatisfiedwith the job performed by the A & R cleaners, Rooney discussed the matter withA & R which, in turn, referred Rooney to Sam Andrews, the business agent of theUnion, who supplied the men.On February 21, 1962, Company Vice PresidentSouthern told Andrews that he would have to resort to other sources if Andrewscould not supply satisfactory window cleaners.Andrews suggested that the Companylet the contract to Atlas, a company which he had signed up recently.Sometime during March 1962, Saul Taplin, the owner of Harbour House for whomRooney was the general contractor, engaged a nonunion contractor, Adler, to cleansome of the premises which Rooney had previously turned over to the owner.Andrews warned Project Manager Groff that he was "going tohave to put a picketline on the job."Groff remonstrated, stating, "We are using your people and all therest of our people are union."Anxious to avoid a work stoppage, Groff arrangeda meeting between Adler and Andrews at which Adler was told by Groff that hewould have to leave the job because he did not "belong to the right union."B. Rooney's employment of Mercury,a nonunion subcontractor,to perform thecleaning work at the Caribbean TowersOn April 5, 1962, Mercury, pursuant to arrangements previously made withRooney, sent two of its window cleaners to the Caribbean Towers project.Mercuryis a general cleaning subcontractor and performs both "initial" cleaning(i.e., cleaning,scraping, and washing for contractors before they turn a new building over to theowner) and "recleaning" (i.e., normal maintenance work in established buildings).The Company maintains an office from which it displatches its men to various jobseach morning, a storage room where it keeps its equipment, and a lot adjacent toits building where it parks its trucks.Mercury's dispatcher assigns the work to themen, gives them their routes, and supplies them with the necessary equipment (e.g.,mops, buckets, ladders, waxing machines) and trucks.At the completion of aparticular job, the men report back to the officeMercury has altogether sevenregular men who are classified as porters, window cleaners, and foremen.Fromtime to time, it hires additional men-sometimes as many as 50 men-to meet itscontractual commitments.During the period here involved, Mercury was a nonunion subcontractor. It paiditswindow cleaners $1.75 per hour for regular recleaning work.For initial cleaningat FHA construction jobs-and the Caribbean Towers was an FHA job-Mercurywould first ascertain the "prevailing" or "established" FHA rate for this work andpay its men this rate.4This "prevailing" FHA rate during the period here involvedin the Miami area was $1.85 per hour and Mercury paid its window cleaners thisrate at the Caribbean Towers project .5The wage rate paid window cleaners onunion jobs around the period in question was $2.40 per hour.6C. The Union's picketing of the projectMercury's window cleaners worked at the Caribbean Towers just 1 day-Thursday, April 5, 1962.Advised by one of its subcontractors to expect a picketline at the project the next morning, Rooney, after consulting its attorney, decided toestablish two separate gates to the project-one for the exclusive use of men and4Alfred Tedlow, the "wage requirements officer for FHA" in the locality here involved,testified that the "prevailing" rates, which he sometimes also characterized as the "mini-mum" rates, for a particular area are established on the basis of reports received fromcontractorsin this area.e Tedlow testified that this was the "prevailing" or "minimum" rate for "commonlaborers" (which comprehends window cleaners) in Dade County where Miami is situatedCompany Vice President Maher testified to the same effect. Introduced in the record isan amended "wage determination decision" issued by the United States Department ofLabor on July 2, 1962, listing $125 per hour as the "prevailing" rate for "windowwashers" in Broward County, which is adjacent to Dade County.9This is the wage rate which, as notedinfra,Rooney agreed to pay union employeeswhen it later signed an agreement with the Union on May 11, 1962As also shown,infra,this is also the "established" union rate which Andrews quoted to Rosenberg, owner ofMercury, on April 10, 1962.However, the record shows that the wages paid in January1962 by A & R, the "union" contractor who worked at the Harbour House project, rangedfrom $1 85 to$2.25 per hour, except that one man was paid $3. GLASS WORKERSLOCAL UNION1892, ETC.113suppliers of Mercury (the south gate) and the other for the exclusive use of em-ployees and suppliers of Rooney and other subcontractors (the north gate). Signsto this effect were then posted the next morning, April 6, before the 8 a in. whistle.In addition, Rooney instructed Mercury not to perform any work on April 6 inview of the anticipated picketing.The same day, April 6, two pickets-"Shorty" Mullis and "Tex" Thompson-patrolled the entire side of the project on East Treasure Island Drive, between the twogates and also beyond the north gate. The pickets arrived sometime around 7:30 a.m.and "knocked off" at 4:30 p.m., carrying sandwich-type signs which bore the legend"MERCURY WINDOW CLEANING CO. DOES NOT PAY THE EST. WAGERATE-IN THISAREA."The picketing continued although both Vice PresidentMaher and Project Manager Behr informed the pickets that no window cleanerswere actually on the premises,and Maher pointed to the signs posted by theCompany setting up separate entrances for the Mercury workmen and other work-men.When Behr asked Mullis with whom he could get in touch regarding thepicketing, as the name of the picketing union was not on the sign,Mullis replied:"You know who to call, I can't tell you anything,everything is on the sign."As a consequence of the picketing,the following craftsmen scheduled to work onApril 6 stopped working at the project that day: electricians employed byMax BelinElectric Company, plumbers employed by Dade Plumbing Company, steelworkersemployed by Eastern Erectors, and painters employed by Goddard Painting Com-pany.The carpenters and laborers employed by Rooney, as well as the tilemen,floor layers, plasterers,and other craftsmen employed by other subcontractors re-mained at the job?While the picketing was conducted at the Caribbean Towers, none was conductedatMercury's regular place of business or at any of the 50 or more sites at whichMercury was performing cleaning jobs for other establishments on April 6.Nor didany pickets follow the Mercury trucks that day.No representative of the Unionhad, prior to the picketing, approached Mercury to seek recognition or to organizeitsmen.There is no evidence in the record that any union representative had,prior to the picketing,protested,or even discussed with Mercury, the wage rates paidby Mercury to its windowcleaners.The picketing which was conducted on Friday, April 6, was not resumed thereafter.Attorney Gopman, who represented the Union in this proceeding, stated at the hear-ing that before the Regional Director formally filed a petition for injunction to enjointhe picketing, "it was agreed" not to press the injunction in view of his assurance thatthere would be no further picketing.Mullis, one of the pickets, credibly testified thatAndrews had called him by telephone, advising him not to report to the project onMonday as the dispute "was all settled."Andrews thereafter paid Mullis some $25for 9i/2 hours of picketing.D. The April 10 conversation between Rosenberg and AndrewsAnxious to resume work at the Caribbean project, Sidney Rosenberg, owner ofMercury, tried to reach Andrews through one Thomas, the business agent of theGlaziers Union, with whom Rosenberg had some dealings in the fall of 1961.WhenRosenberg finally spoke to Andrews by telephone on April 10, he told Andrews that"I'd like to finish the job and I'd like to know what to do, to get.the job going "Andrews referred Rosenberg to his attorney, but Rosenberg insisted on talking toAndrews.Andrews then told Rosenberg, "Well, we have an Association and youhave to belong to the Association to get into the Union."Andrews also told Rosen-berg that Thomas had told him back in the fall of 1961 that he (Rosenberg) "didnot want to join a union," which Rosenberg denied.Rosenberg remarked that hehad "some objections" to the Association and made an appointment to see Andrewsthe next day but Rosenberg changed his mind and did not keep the appointment.8In addition to the secondary employers identified above, Behr,who testified on thissubject, specifically identified by name Rooney, Lotspeich Flooring Company, F M Gravier,and Brooks Paving Company as having scheduled work on April 6. He did not identifyby name three more employers listed in the complaint8In addition to testifying to the foregoing,Rosenberg testified that he himself hadtalked to Thomas in the fall of 1961 when Thomas allegedly told him, among other things.that Thomas was forming a window cleaners"union" and had already signed up threeemployers.I received this testimony,and also other testimony as to a conversation be-tween Vice President Behr and Thomas on April 5,1962,on another matter, subject to ashowing that Thomas, who was the business agent of the Glaziers Union, spoke or actedon behalf of the Union.Since no such showing was made, I now grant Respondents' 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the course of the telephone conversation Andrews also mentioned that "about18 to 22 window cleaning contractors signed up with the union."Andrews alsostated that the "established wage rate" under the Union's contracts was $1.75 perhour for regular recleaning and $2.40 for construction work.Rosenberg had no further dealings with Andrews or other representatives of theUnion, and Mercury never returned to the project.On May 11, 1962, Rooney andAndrews signed a collective-bargaining agreement which, among other things, pro-vides for referrals of window cleaners by the Union to the Company.The wagerates established were $2.40 per hour for new construction work and $1.75 forregular maintenance work.E. Andrews' distribution of lists identifying the members of the FloridaWindow Cleaners AssociationOn April 29, 1962, Andrews met Frank J. Rooney and other contractors at ameeting of the building trades and employer associations in the Greater Miami area.Present also was Paul H. Hinds, executive manager of the South Florida Chapterof the Associated General Contractors of America, Inc .9 In the course of a con-versation with Andrews, Rooney remarked that "he didn't think there were over twoor three employer members in the Association that Mr. Andrews was furnishing menfor."Andrews took issue with this statement and then mailed to Rooney a list con-taining the names of 24 contractors who belong to the Florida Window Cleaners andMaintenance Association.On May 1, Andrews telephoned Hinds, told him that he was furnishing himwith "a list of his fair contractors" who were members of the Florida Window Clean-ers Association, and asked Hinds to distribute this list to the members of his (Hinds')association.Hinds declined to do so, stating that "such a procedure would be con-strued as organizing his union" which was not his job. Thereupon Andrews repliedthat he "would have to continue picketing" contractors in the area.ConclusionsAs already found, on April 6, 1962, the Union picketed the Caribbean Towersconstruction project which was the common worksite of employees of Mercury, theprimary or disputing employer, and of various secondary employers, includingRooney, the general contractor, and a number of Rooney's subcontractors.As aresult of the picketing employees of several secondary employers, neutrals to thedispute,walked off their jobs and Mercury never returned to the project.Rooneythen signed an agreement with the Union under which the Union agreed to supplythe window cleaners previously furnished by Mercury.The General Counsel and theCharging Party contend that the picketing constitutes an unlawful secondary boycottwithin the meaning of Section 8(b)(4)(i) and (ii)(A) and (B) of the Act. TheUnion disputes this and disclaims responsibility for the alleged secondary action.Before turning to these contentions I shall briefly discuss the applicable statutoryprovisions and the controlling principles.A. The applicable statutory provisions and the controlling principlesSection 8(b)(4 (i) and (ii)(A) and (B), insofaras here relevant, prohibits aunion or its agents from inducing employees of a secondary or neutral employerto refuse to handle or perform services, and from threatening, restraining, or coerc-ing secondary employers where an object of such conductis (a) toforce or requirean employer to join an employer organization; or (b) to force or require a secondaryemployer to cease doing business with the primary or disputing employer.As theBoard and the courts have repeatedly pointed out, these provisions were aimed at"shielding unoffending employers and others from pressures in controversies nottheir own."N.L.R.B. V. Denver Building and Construction Trades Council,et al.,341 U.S. 675, 692.10However, where, as here, picketing takes place at a commonwork situs-at which both secondary employers and the primary employer doesmotion, ruling upon which I reserved at the hearing, to strike the testimony of Rosenbergand Behr as to the1961 and 1962 incidents,respectively.9 This association, of which Rooney was a member, has no connection with the FloridaWindow Cleaners and Maintenance Association into which, it is charged, that Andrewssought to force Mercury.Rooney was not a member of the latter association."See, also,e g , Superior Derrick Corp. v. N L R.B.,273 F. 2d 891, 893 (C.A. 5), cert.denied 364 U S. 816;N.L.R.B. v. Laundry, Linen Supply & Dry Cleaning Drivers, Local928 (Southern Service Co.),262 F. 2d 617, 619 (C.A. 9). GLASS WORKERS LOCAL UNION1892, ETC.115business-it is often difficult to determine whether the picketing has a primary orsecondary objective.To assist it in making this determination the Board has formu-lated certain evidentiary guides in theMoore Dry Dock Companycase, 92 NLRB547, 549, which guides, as the Supreme Court recently noted, "were widely acceptedby reviewing federal courts."Local 761, International Union of Electrical, Radioand Machine Workers, AFL-CIO (General Electric Company) v. N.L.R.B.,366U.S. 667, 677.Under these criteria common situs picketing will be consideredprimary and, as such, directed against the disputing employer rather than the sec-ondary employer if(1) the picketing is strictly limited to times when the situs of the disputeis located at the picketing premises; (2) at the time of the picketing the primaryemployer is engaged in its normal business at the situs; (3) the picketing islimited to places reasonably close to the situs of the dispute; and (4) thepicketing discloses clearly that the dispute is with the primary employer.To be sure, as the Board has recently stated inPlauche Electric,llthese standards"are not to be applied on an indiscriminate `per se' basis."For, the totality of theunion's conduct in a given situation may well disclose a real purpose to enmesh neu-trals in a dispute, despite literal compliance with theMoore Dry Dockstandard.SeeN.L.R.B. v. Highway Truckdrivers and Helpers, Local No. 107, InternationalBrotherhood of Teamsters, etc. (Riss & Co.),300 F. 2d 317, 321-322 (C.A. 3).By the same token, a minor deviation from these standards may not be sufficient toestablish a secondary objective.12But compliance or noncompliance with theMoore Dry Dockcriteria will normally shed light on the union's true objective.Atthe very least, noncompliance with the standards justifies a presumption or an in-ference that the picketing at the mixed situs has an illegal secondary object.Andonce the illegal object is established, the picketing becomes unlawful under Section8(b) (4) if it is further shown that it operated to induce or encourage employees, orto threaten, or restrain, or coerce employers.I now turn to the application of these principles to the facts in this case.B. Inducement, restraint, and coercionThere is no question-and the Union does not claim otherwise-that the postingof the pickets at the Caribbean Towers constituted inducement and encouragementof the secondary employees at the construction site to refuse to work.The "normalpurpose of a picket line is to persuade employees not to cross it."N.L.R.B. v.DallasGeneral Drivers,Warehousemen & Helpers, Local No. 745, AFL-CIO(AssociatedWholesale Grocery of Dallas),264 F. 2d 642, 648 (C.A. 5), cert.denied 361 U.S. 814. See also,Printing Specialties and Paper Converters Union,Local 388, AFL (Sealright Pacific Ltd.) v. LeBaron,171 F. 2d 331, 334 (C.A. 9),cert. denied 336 U.S. 949. Such action also constituted restraint and coercion ofneutral employers doing business at the jobsite, particularly of neutrals whoseemployees engaged in work stoppages which prevented the employers from carryingon their usual business at the jobsite.See International Hod Carriers, Building andCommon Laborers' Union of America, Local No. 1140, AFL-CIO (Gilmore Con-structionCo.),127 NLRB 541;General Drivers, Chauffeurs and Helpers, LocalUnion No. 886, etc. (Ada Transit Mix),130 NLRB 788, 793;United Association ofJourneymen and Apprentices of the Plumbing and Pipefitting Industry, etc. (BoulderMaster Plumbers Association),132 NLRB 1355.13The Union's sole contention as to this phase of the case is that there is no showingthat the Union was in fact responsible for the picketing. I find this contention with-out support in the record.The credible evidence establishes, and I find, that SamAndrews, the Union's business agent, engaged Mullis, one of the pickets, to patrol"International Brotherhood of Electrical Workers, Local Union 861, at al. (PlaucheElectric, Inc ),135 NLRB 250.12 SeePlauche Electric, supra,where the Board, in holding that a minor departure fromone of theMoore Dry Dockstandards did not operate to invalidate the picketing, aptlystated: "The standard . . . Is to be applied with common sense. It is not to be inter-preted in the absurd manner suggested."13 The courts have repeatedly held that picketing constitutes inducement and coercioneven if it fails in its objective.SeeN.L.R B. v. Associated Musicians, Local 802, AFL(Gotham Broadcasting Corp (Station WINS)),226 F. 2d 900, 904-905 (C.A. 2), cert.denied 351 US 962;N L.R B. v. Denver Building and Construction Trades Council(Grauman Co.),193 F. 2d 421, 424 (CA 10);N.LR.B. v. United Steelworkers of America,AFL-CIO and Local 5246, etc.(Barry Controls, Inc.),250 F. 2d 184, 187 (CA. 1)708-006-64-vol. 141--9 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe project.Andrews admittedly paid him for the picketing. It was Andrews whoalso instructed Mullis not to report to the project after the dispute was settled. i. donot find any significance in the fact that Mullis was not a regular member of heUnion.In any event, Mullis admittedly did have a working "permit" from theUnion which was issued to him by Andrews, and which he displayed on request toofficials of Rooney and a newspaper reporter who interviewed him at the site.Furthermore,Mullis admitted that he had in the past picketed for the Union atother projects.% find that the Union and its agent, Andrews, are fully responsiblefor the picketing of Mullis and his copicket Thompson 14-which picketing, I furtherfind, operated to induce and encourage secondary employees and to threaten, restrain,and coerce secondary employers within the meaning of Section 8(b)(4)(i) and (ii)of the Act.C. Objects of the picketingThe complaint alleges that the Union's picketing had two basic objectives: (1) Toforce or require Mercury, the primary employer, to become a member of an em-ployer association; and (2) to bring about a cessation of business between Mercuryand secondary employers including Rooney.For the reasons stated below, I findthat the record supports the complaint as to both picketing objectives.1.The object to force Mercury to join an employer associationWhile the evidence relating to this objective is largely limited to postpicketingincidents, these incidents are in my view sufficient to establish the existence of theproscribed objective."Unlawful motivation in picketing situations, as intent in dis-charge cases . . . must be ascertained from the context of preceding and subsequentas well as attendant circumstances."International Ladies' Garment Workers' Union,AFL-CIO (Coed Collar Company),137 NLRB 1698. Cf.Angwell-Curtain Com-pany Incorporated v. N.L.R.B.,192 F. 2d 899, 903 (C.A.7);N.L.R.B. v. SamWallick and Sam K. Schwalm, d/b/a Wallick and Schwalm Company, et al.,198F. 2d 477,483 (C.A. 3).Thus, there is direct and uncontradicted evidence in the record, which I have cred-ited, that when, 4 days after the picketing, Rosenberg (the owner of Mercury) askedAndrews what he had to do, to resume working at the Caribbean Towers, Andrewsreplied, "Well, we have an Association [the Florida Window Cleaners and Mainte-nance Association] and you have to belong to the Association to get into the Union."Subsequently on May 1, Andrews furnished to Hinds, an official of another associa-tion, a list of the members of the Association who dealt with the Union.Andrewstold Hinds that these were the "fair contractors" who were members of the FloridaWindow Cleaners Association and he requested Minds to distribute the list to themembers of Hinds' association.Hinds refused to do so, and Andrews warned thathe "would have to continue picketing" contractors in the area.Certainly, this evi-dence was sufficient to establisha prima faciecase of violation.Having failed to callany witnesses or to introduce any evidence to rebut the General Counsel's evidence,the Union "assume[d] the risk of an adverse finding."Law et al., d/b/n. E. B. Lawand Son v. N.L.R.B.192 F. 2d 236, 238 (C.A. 10); cf.N.L.R B. v. Kolof Pulp &Paper Corporation et al.,290 F. 2d 447, 451 (C.A.9); N.L.R.B. V. Sam Wallick andSam K. Schwalm, d/b/a Wallick & Schwalm Company, et al.,198 F. 2d 477, 482(C.A. 3).15Accordingly, I find that an object of the picketing was to force or require Mercuryto join an employer association, the members of which had contractual bargainingrelationships with the Union-an object proscribed by Section 8(b) (4) (i) (ii) (A)14The foregoing findings are based in part on the testimony of Mullis,and on the testi-mony of Oswald(the newspaper reporter who interviewed Mullis and Thompson) andAlfred Tedlow(the FHA official who also spoke with Mullis).Mullis,a witness for theGeneral Counsel,was hostile and gave conflicting testimony on a numberof points.Whenconfronted with the prehearing affidavit he had given the General Counsel, he reluctantlyadmitted many of the crucial facts which he previously denied I credit those portionsofMullis' testimony which appeared to me credible and consistent with the inherentprobabilities of the situation.I specifically reject as totally Incredible Mullis'testimonyto the effect that Andrews had told him that the picketing was on behalf of Bernie Rubin(the business agent for the Common Laborers Union) and that Andrews,when he paid offMullis for the picketing,did so on behalf of Rubin and not Andrews.To accept this testi-mony would,in the circumstances of this case,strain credulity to the breaking point.15 Andrews,upon whose acts and conduct the charges and complaint are almost entirelypredicated, was present at the hearing. GLASS WORKERS LOCAL UNION 1392, ETC.117of the Act.Cf.International Longshoremen's and Warehousemen'sUnion Local 8,etc. (General Ore Inc.),126 NLRB 172.2.The object to bring about a cessation of business between Mercury andsecondary employersIt is plain from the facts already found that the Union's picketing at the CaribbeanTowers project-a,common situs-did not meet the standards for lawful primarypicketing set forth inMoore Dry Dock, supra.As Respondent's counsel himselfconceded at the hearing,the picketing took place when the employees of Mercury,the primary employer, were not at the jobsite. Indeed,the pickets were specificallyinformed that no Mercury employees were on the scene. Furthermore,the picketingwas extended to a gate reserved for the exclusive use of neutral employees and neu-tral employers-a fact of which the pickets were likewise apprised.16Moreover,even apart from any question of compliance with theMoore Dry Dockcriteria, therecord shows,as I have found,that the Union made no attempt to picket,and did notpicket, the primary employer's regular place of business at which the Mercury em-ployees reported daily.Nor were any of the Mercury trucks followed by picketsWhile I am aware that under recently enunciated Board doctrine,the availability ofprimary premises for picketing does not in itself defeat a union's right to picket acommon worksite,the Board has nevertheless made it clear that, "the place of pick-eting [is] one circumstance among others, in determining an object of the picket-ing,"Plauche Electric, supra.17Accordingly,I find that an object of the picketing was to bring about a cessationof business between Mercury and secondary employers,including Rooney-an ob-ject proscribed by Section 8(b) (4) (i)and (ii) (B)-as well as to recognize or forceMercury to join an employer association,an object proscribed by Section 8(b) (4) (i)and (ii) (A) of the Act.D. The Union's defenseThe Union's basic contention is that the picketing was privileged under the "areastandard picketing"doctrine enunciated by the Board inCalumet Contractors.18Insupport of its positionthe Unionpoints out that the picket signs merely proclaimedthatMercury"does not pay the established wage rate in the area." In addition, theUnion points to evidence in the record to the effect that the Union's contractual wagerate was$2.40 per hour whereas the wage paidby Mercurywas only $1.85 perhour.The General Counsel and the Charging Party contend that the picket signdid not reflect the true purpose of the picketing;that the sign"was phony, and .false," as the Union "was not interested in the standard wage rate";and, in any event,that the established and prevailing rate was in fact$1.85 per hour,the wages paid byMercury.It is clear from my previous analysis and findings that even if the picket sign andother evidence in the record established thatanobject of the picketing was to protestsubstandard wages, it was certainly not theexclusiveobject.As already found,16This factor is only one of several upon which I rely to determine the Union's second-ary intent.Cf.Local 761, International Union of Electrical, Radio and MachineWorkers, AFL-CIO (General Electric Company) v NL.RB.,366 U.S. 667, where apartfrom the picketing at the "reserved gate," there was no claim that "the Union's con-duct was otherwise unlawful" (138 NLRB 342) and the question presented was whetherthe picketing at such gate, without more, established secondary intentMoreover,Local 761 Involved picketing at the industrial plant of a primary employer and did notpresent a true common situs situation such as the instant case presents.Cf.AtomicProtectscEProductionWorkers,Metal Trades Council, AFL-CIO, et al. (New ;Iex:coBuilding Branch, Associated General Contractors of America),120 NLRB 400.17At the hearing the General Counsel and counsel for the Charging Party poin(od tocertain prepicketing incidents, summarized In this Intermediate Report under the heading"Background,"eupra,which, it was contended, also established the secondary characterof the Union's picketing in the instant case. In one such incident, which occurred inMarch 1962, Andrews warned Rooney that he was "going to have to put a picket line onthe job" unless Adler, the window cleaner subcontractor there involved, was removed fromthe jobsite.In view of thecircumstancesalready referred to, particularly the Union'snoncompliance with theMoore Dry Dockstandards, I do not find it necessary to deter-mine whether Andrews' threat communicated at another jobsite, and at another time, andaimed at a primary employer other than the one here Involved, Is relevant in determin-ing the Union's motivation in picketing at the Instant jobsite.Is International Hod Carriers,Building and Common Laborer? Union of America, LocalNo. 41, AFL-CIO (Calumet Contractors Association and George DeJong),133 NLRB 512. 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDobjects of the picketing included (1) an object to force or require Mercury to joinan employer association, and (2) an object to bring about a cessation of businessbetween Mercury and neutrals, including Rooney-both objects proscribed by Sec-tion 8(b)(4)(i) and (ii)(A) and (B) of the Act. It is settled law that if one ofthe objects of the picketing is illegal the picketing is illegalin toto.19It is enoughif "at least one of its objectives" is proscribed(N.L.R.B. v. Associated Musicians,Local 802, AFL (Gotham Broadcasting Corp. (Station WINS) ),226 F. 2d 900, 905(C.A. 2), cert. denied 351 U.S. 962) or if the "picketing was intended, at least inpart," to induce a proscribed object(N.L.R.B. v. General Drivers, Salesmen, Ware-housemen & Helpers, Local Union 894, International Brotherhood of Teamsters, etc.(Caradine Co. Inc.),251 F. 2d 494, 496 (C.A. 6). 20It is equally clear that in theCalumet Contractorscase, relied on by the Union andin the cases decided by the Board since then,21 the Board specifically found that theUnion's soleobject in the picketing was to require the primary employer "to conformstandards of employment to those prevailing in the area," a matter with which, theBoard pointed out, a union "may legitimately be concerned"(Calumet Contractors).No unlawful object was present.The determination of the Union's objective wasessentially one of evidence, and the Board as it was required, took into account theunion's entire course of conduct.Thus inBroadway Hale Stores, supra,which, likethe instant case, involved an alleged violation of Section 8(b) (4), the Board tookpains to point out that the picketing at the mixed situs occurred when no secondaryemployees or secondary employers were present, that the signs clearly indicated thatthe dispute was only with the primary employer, that the Union was not tryingto force any employer to cease doing business with any other employer, and that thepicketing was otherwise in strict conformity with theMoore Dry Dockstandards-circumstances not here present.Accordingly, I reject the Union's contention that its picketing was privileged undertheCalumet Contractorsdoctrine.On the basis of the entire record, I find and con-clude that its picketing came within the ambit of Section 8(b) (4) (i) and (ii) (A) and(B) of the Act.IV.THE REMEDYHaving found that Respondents have engaged in certain unfair labor practiceswithin the meaning of Section 8(b) (4) (i) and (ii) (A) and (B) of the Act, I shallrecommend that they cease and desist therefrom and take certain affirmative actiondesigned to effectuate the purposes of the Act.CONCLUSIONS OF LAW1.Rooney, Mercury, Lotspeich Flooring Company, F. M. Gravier,Brooks PavingCompany, Goddard Painting Company, Dade Plumbing Company, and Max BelinElectric Company, are engaged in commerce or industries affecting commerce withinthe meaning of Sections 2(6) and (7) and 8(b) (4) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) of the Act.3.By engaging in, or inducing or encouraging individuals employed by personsengaged in commerce or in an industry affecting commerce to engage in, a strike orrefusal to perform services, and by threatening, coercing, or restraining persons en-gaged in commerce or in an industry affecting commerce with the object of forcingor requiring Mercury tojoin anemployer association, and with the further object offorcing or requiring Rooney and other persons engaged in commerce or in an industry19N L R B. v. DenverBuilding and Construction Trades Council,etal(Gould &Pressner),341 U.S. 675, 689;Superior Derrick Corp. v. N.L R.B.,273 F. 2d 891, 896(C.A5) ; NL.R.B. v. Local t94,International Brotherhood of Teamsters, et al(BondedFreightways),273 F. 2d 696, 698 (C.A2) ; N.L.R.B. v. Bangor Building Trades Council(Davison Const.Co.), 278 F. 2d 287, 290(C.A. 1).su In view of the foregoing, it is not necessary for me to decide, and I do not decide,whether an object of the Union's picketing Included publicizing or correcting Mercury'sallegedly subnormal wage rates. In this connection I note that there is no evidence in therecord establishing that the Union had any knowledge of Mercury'swage scale prior tothe picketing ; that the Union had at any time, prior to the picketing, lodged a protestwith Mercury concerning its wage scale(cf.Houston Building and Construction TradesCouncil (Claude Everett Construction Company) ),136 NLRB 321 ; and that the Unionhad specifically disclaimed any proscribed objective(Calumet Contractors,supra; SanDiego County Building and Construction Trades Council,etc. (Broadway HaleStores,Inc.),138 NLRB 315).siClaude Everett Construction Co., supra; Broadway Hale Stores,Inc., supra; Local107, International Hod Carriers,etc. (Texarkana Construction Company),138 NLRB 102. LOCAL 1, BRICKLAYERS, MASONS AND PLASTERERS, ETC.119affecting commerce,to cease doing business with Mercury,the Respondents haveviolatedSection 8(b) (4) (i) and(ii) (A) and (B) of the Act 224.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommended Order omitted from publication.]221 shall specifically name these"persons" in my Recommended Order.The complaintnamed certain additional persons but these were not identified at the hearing and, there-fore, are not specifically listed in the Recommended Order.Local 1,Bricklayers,Masons and Plasterers International Unionof America,AFL-CIO ;Cement Masons Local43,United Ce-ment,Lime and Gypsum Workers InternationalUnion, AFL-CIO; Local28, International Brotherhood of Electrical Work-ers,AFL-CIO; Local37, International Union of OperatingEngineers,AFL-CIO; Local 16,International Association ofBridge,Structural and Ornamental Iron Workers,AFL-CIO;Local 48, United Association of Journeymen and Apprenticesof the Plumbing and Pipe Fitting Industry of the UnitedStates and Canada,AFL-CIO; Local 122,International Asso-ciation of Sheet MetalWorkers, AFL-CIO; Local29, Inter-nationalAssociation of Marble,Slate and Stone Polishers,Rubbers andSawyers, Tileand Marble Setters Helpers andMarble Mosaic and TerrazzoWorkersHelpers,AFL-CIO;Steamfitters Local438, UnitedAssociation of Journeymen andApprentices of the Plumbing and Pipe Fitting Industry of theUnited States and Canada,AFL-CIO;Baltimore Building andConstruction Trades Council,AFL-CIOandConsolidated En-gineering Co., Inc.Cases Nos. 5-CD-53 through 5-CD-62. March4, 1963DECISION, DETERMINATION OF DISPUTE, ANDORDER QUASHING NOTICE OF HEARINGThis is a proceeding under Section 10 (k) of the Act followingcharges filed by Consolidated Engineering Co., Inc., herein calledConsolidated,allegingthat Baltimore Building and ConstructionTrades Council, AFL-CIO, herein called the Council, and a number oflocal unions affiliated with it, had induced or encouraged employees tostrike for the purpose of forcing Chevrolet Division of GeneralMotors Corporation, herein called Chevrolet or the Company, toassignparticular work to members of these local unions, rather thanto General Motors' direct employees, who are represented by LocalNo. 678, United Automobile, Aircraft & Agricultural ImplementWorkers of America, UAW, AFL-CIO, herein called the UAW orLocal 678.A duly scheduled hearing was held before Joseph I. Nach-141 NLRB No. 8.